Election/Restrictions
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-9, 11, 12, drawn to a method for synthesizing an O-antigen oligosaccharide compound of Helicobacter pylori serotype O2, wherein the method comprising using saccharide building blocks A, B, and C, and constructing a 1,2-α-cis-glycosidic bond and a 1,3-α-cis-glycosidic bond between
	saccharide building blocks; wherein the saccharide building blocks A, B, and C are compounds represented by given structural formulae II and III, respectively; wherein LG is a leaving group for glycosylation, comprising trichloroacetylimino and p-methylphenylthio; a linker comprises -(CH2)n-N-Y1Y2 or -(CH2)n-N-Y1Y2(linker), Y1 is hydrogen or alkoxy, and Y2 is hydrogen or alkoxycarbonyl; wherein R1, R2, R3, R4, R5, and R6 each are hydrogen or an ether group; and wherein R7 is hydrogen or an acyl group, classified in C07H15/203, C07H1/00, C07H15/18, A61K45/06. 
II.	Claim 10, drawn to an O-antigen oligosaccharide compound of Helicobacter pylori serotype O2 assembled with an amino linking arm, prepared according to the method of claim 1, having a structural formula represented by a given formula VII; wherein a linker comprises -(CH2)n-N-Y1Y2 or -(CH2)n-N-Y1Y2(linker), Y1 is hydrogen or alkoxy, and Y2 is hydrogen or alkoxycarbonyl, classified in C07H15/203, C07H1/00, C07H15/18, A61K45/06.
I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process. For example, Seeberger et al. (US 9,815,889 B2) disclose the product as claimed that is made by another and materially different process (see col. 24, Scheme 10, Synthesis of compound 35).
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623